DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/413,627, filed on May 16, 2019.

Specification
The first line of the specification should be amended to recite that “This application is a continuation of Serial No. 16,413,627, filed May 16, 2019, which is now U.S. Patent No. 11,434,453.”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 7 recite the limitation "detersive surfactant" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “detersive surfactant” does not appear in instant claim 1.  Claim 8 is included in this rejection for being dependent upon claim 7.  Appropriate correction and/or clarification is required.

Claim 10 recites the limitation "polysaccharide thickeners" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that claim 1, from which claim 10 depends from, does not contain the limitation “polysaccharide thickeners”.  Furthermore, the examiner asserts that claim 1 requires the thickener to be xanthan gum, so the additional compounds listed in the Markush group of claim 10 render the claim vague and indefinite as well.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2014/0290694.
Uchiyama et al, US 2014/0290694, discloses cleaning compositions for cleaning debris from a hard surface comprising 0.001-1% by weight of a thickener and 0.1-50% by weight of an alkyl detergent surfactant, wherein the compositions are contained in a sprayer (see abstract).  It is further taught by Uchiyama et al that the composition preferably contains 0.1-10% by weight of a surfactant, such as ethoxylated alcohols and amine oxides (see paragraphs 25, 38-41 and 49), that the composition contains an alkaline material in an amount to achieve a pH of 7-14 (see paragraphs 74-75), that the composition contains 0.001-3% by weight of a thickener, such as xanthan gum (see paragraphs 90-103), and that the composition is contained in a dispenser, wherein the dispenser is capable of providing droplets with a particle size distribution at Dv50 of at least 200-600 microns (see paragraph 129), wherein the dispenser is capable of withstanding an internal pressure in the range of from about 20 to about 130 p.s.i.g. (i.e. 137.9-896.3 kPa; see paragraphs 130-140), and wherein the diameter of the dispenser outlet is 0.33 mm (see paragraphs 169-170), per the requirements of the instant invention. Specifically, note Formulation 9 in paragraph 186 which contains 4% by weight of an alcohol ethoxylate, 4% by weight of dipropylene glycol n-butyl ether, 2.14% by weight of NaOH, 0.075% by weight of xanthan gum, 0.12% by weight of a perfume, and water to balance, and Formulation 8 in paragraph 198, which contains 4% by weight of an amine oxide, 4% by weight of dipropylene glycol n-butyl ether, 2.14% by weight of NaOH, 0.075% by weight of xanthan gum, 0.12% by weight of a perfume, and water to balance.  Also, note the Examples in Paragraph 201.  Although Uchiyama et al is silent with respect to the Dv90, Dv10 and D4,3 droplets of their compositions, the examiner asserts that these droplet values fall within the scope of those taught by Uchiyama et al, since Uchiyama et al clearly discloses a median droplet size of 200-600 microns (see paragraphs 129 and 171-176), absent a showing otherwise.  Therefore, instant claims 1-15 are anticipated by Uchiyama et al, US 2014/0290694.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,434,453.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,434,453 claims a similar detersive composition having a plurality of droplets that contain 0.5-1.5% by weight of a surfactant, such as ethoxylated alcohols and amine oxides, 0.001-1% by weight of a thickener, such as xanthan gum, greater than 90% by weight of water, and adjunct ingredients, wherein the pH of the composition is greater than 7, and wherein Dv 10 is at least 50 microns, the ratio of Dv90 to Dv 10 is less than about 6, Dv90 is less than 375 microns, D4,3 is greater than 150 microns, the ratio of D4,3 to Dv 10 is less than 3.5, and the volume of droplets having a diameter from 10-100 microns is greater than 0% and less than 15% (see claims 1-14 of U.S. Patent No. 11,434,453), as required in the instant claims.  Therefore, instant claims 1-15 are an obvious formulation in view of claims 1-14 of U.S. Patent No. 11,434,453.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,459,526.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,459,526 claims a similar detersive composition that contain 0.25-0.75% by weight of an amine oxide, 0.5-10% by weight of a glycol ether, 0.01-0.5% by weight of xanthan gum, and adjunct ingredients, wherein the pH of the composition is greater than 7, and wherein the mean droplet size of the detergent composition is 120-180 microns (see claims 1-11 of U.S. Patent No. 11,459,526), as required in the instant claims.  Therefore, instant claims 1-15 are an obvious formulation in view of claims 1-11 of U.S. Patent No. 11,459,526.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,485,933.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,485,933 claims a similar detersive composition having a plurality of droplets that contain 0.5-1.5% by weight of a surfactant, such as alkoxylated alcohols and amine oxides, perfume, greater than 90% by weight of water, less than 0.5% by weight of a thickener, such as xanthan gum, and adjunct ingredients, wherein the pH of the composition is greater than 7, and wherein Dv10 is greater than 50 microns, the ratio of Dv90 to Dv10 is less than 7, and the ratio of Dv4,3 to Dv10 is less than 3.5 (see claims 1-14 of U.S. Patent No. 11,485,933), as required in the instant claims.  Therefore, instant claims 1-15 are an obvious formulation in view of claims 1-14 of U.S. Patent No. 11,485,933.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/942,397 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/942,397 claims a similar cleaning composition having a plurality of droplets that contain less than 5% by weight of a surfactant, such as alkoxylated alcohols and amine oxides, a perfume, less than 0.5% by weight of a thickener, such as xanthan gum, and adjunct ingredients, wherein the pH of the composition is greater than 7, and wherein Dv10 is greater than 40 microns, the ratio of Dv90 to Dv10 is less than 7, and the ratio of Dv4,3 to Dv10 is less than 3.5 (see claims 1-17 of copending Application No. 17/942,397), as required in the instant claims.  Therefore, instant claims 1-15 are an obvious formulation in view of claims 1-17 of copending Application No. 17/942,397.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 8, 2022